         Case 7:14-cv-06271-JCM Document 187 Filed 11/19/20 Page 1 of 2

                                                              707 Westchester Avenue, Suite 309
                                                              White Plains, New York 10604
                                                              T: (914) 298-2260
                                                              F: (914) 298-2270
                                                              www.ansalaw.com

                                                              Direct Dial: (914) 298-2266
                                                              thomas.oconnor@ansalaw.com




                                                      November 6, 2020

                                                     SO ORDERED:
VIA ECF
                                                     Defendants are directed to respond to this letter by close
Hon. Judith C. McCarthy                              of business on November 20, 2020.
United States Magistrate Judge
The Hon. Charles L. Brieant Jr.                      __________________________________
                                                     __________________________    _______ 11-19-2020
Federal Building and United States Courthouse         JUDITH
                                                       UDITH C.C McCARTHY
300 Quarropas Street                                  United States Magistrate Judge
White Plains, New York 10601

       Re:     Pettiford v. The City of Yonkers, et al.
               Docket No.: 14-cv-06271 (JCM)

Dear Judge McCarthy:

       This firm and Sayegh & Sayegh, P.C. represent Plaintiff Brian D. Pettiford.

        Pursuant to the Court’s Minute Order, dated October 30, 2020, Defendants have provided
Plaintiff with the court docket number related to YPD Narcotics Investigation Incident No. 12-
24965; specifically, Yonkers Criminal Court Docket No. 12-1558. Defendants represent that the
case was sealed pursuant to a Superior Court Information in the Supreme Court of Westchester
County, SCI No. 12-0520.

         Plaintiff’s investigation has determined the identity of the individual arrested in YPD
Narcotics Investigation Incident No. 12-24965 on March 13, 2012. The individual has informed
counsel for Plaintiff that the record was sealed because of his status as a Youth Offender at the
time of his arrest. He has provided a fully executed waiver for the release of all sealed records
related to his arrest and conviction to Sayegh & Sayegh, P.C. We are providing his signed and
notarized authorization to Defendants’ counsel under separate cover.

        We request that this Court order Defendants to produce the entire underlying
investigation file and all other documents in their possession related to YPD Narcotics
Investigation Incident No. 12-24965. It is “well established that, absent a statute or order of the
court which rendered the youthful offender adjudication, disclosure of the information in the



        FLORIDA      MARYLAND       NEW JERSEY        NEW YORK       PENNSYLVANIA      OHIO
        Case 7:14-cv-06271-JCM Document 187 Filed 11/19/20 Page 2 of 2

                                                                     Hon. Judith C. McCarthy
                                                                           November 6, 2020
                                                                                      Page 2



confidential records may not be compelled unless the youthful offender has waived the
privilege.” New York Municipal Ins. Reciprocal v. Village of Briarcliff Manor Police Dep’t, 61
Misc.3d 1223(A), 111 N.Y.S.3d 802, 2018 WL 6253427 at *2 (Supreme Ct. Westchester Co.
2018) (citing Castiglione v. James, F.Q., 115 A.D.3d 696, 981 N.Y.S.2d 801 (2d Dep’t 2014);
Auto Collection, Inc. v. C.P., 93 A.D.3d 621, 939 N.Y.S.2d 541 (2d Dept 2012); Green v.
Montgomery, 95 N.Y.2d 693, 723 N.Y.S.2d 744 (2001); Doe v. D'Angelo, 154 A.D.3d 1300, 62
N.Y.S.3d 680 (4th Dept 2017).

       Thank you for your consideration.

                                                  Respectfully submitted,




                                                  Thomas O. O’Connor

cc:    All Parties of Record (via ECF)
